Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 8/29/2022 has been entered.  Claims 1-13, 15-17 and 19-22 remain pending in the application. The Examiner has acknowledged that claims 1, 9 and 15 are amended and claims 14 and 18 remain canceled. Applicant amendments to the claims have overcome each and every 102 rejection previously set forth in the Non-Final Office Action mailed 5/31/2022. 

Response to Arguments
Applicant’s arguments filed 8/29/2022 with respect to the rejections of claims 1-13, 15-17 and 19-22 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amendment has changed the scope of the claims and a new ground(s) of rejection is made in view of art references, Anand et al. (US 20160371793 Al, hereinafter Anand) and Draeger et al. (US 20180287982 Al, hereinafter Draeger).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (20160371793, hereinafter Anand) in view of Draeger et al. (US 20180287982 Al, hereinafter Draeger).

Regarding claims 1, 9 and 15, Anand discloses a method, a system, non-transitory computer-readable medium implemented at least in part by a server computing device associated with a communication platform, (claims 1, 13 and 19, “method”, “non-transitory computer-readable medium”, “system”,) comprising:
one or more processors (para. [0122], typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor); 
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations (para. [0125], non-volatile memory and/or drive unit and causes the processor to execute the various acts): 
receiving, via the communication platform, a communication from a computing device associated with a first user (paras. [0043], lines 1-8, social networking system 202, further described below, comprises one or more computing devices storing user profiles associated with users… users join the social networking system 202 and then add connections to other users or objects of the social networking system to which they desire to be connected…; [0060], lines 6-8, connection system 222 can receive user interactions from the client device 204A for determining potential new implicit social graph connections…); 
in response to receiving the communication: 
identifying at least one of a first candidate user or a first candidate channel  (paras. [0044], lines12-15, when a user identifies an additional user as a friend, an edge in the social graph is generated connecting a node representing the first user and an additional node representing the additional user…; [0060], lines 6-8; [0113], lines 1-4, social graph 800 includes a first user account 802. The first user account 802 has a first account profile 804. The first account profile 804 includes a profile attribute 806…); 
identifying at least one of a second candidate user or a second candidate channel (paras. [0060], lines 6-8; [0113], lines 4-7, social graph 800 includes also a second user account 808. The second user account 808 includes a second account profile 810. The second account profile 810 includes the same profile attribute 806 as well…) based in part on: 
a first embedding based at least in part on the communication and indicating a first degree of interactions between the first user and features of the communication platform (Anand, para. [0069], lines 8-11, explicit connection generation module 318 can generate the explicit social graph connection between the user account and the social network page…), and 
a similarity between the first embedding and a second embedding indicating a second degree of interactions between the first user and the second candidate user (paras. [0013], lines 7-10, second user account 808 can be an associate account of the first user account 802, such as a friend account or a group of which the first user account 802 is a member…; [0113], lines 12-14, The second user account 808 can also be a user account in the same region of residence as the first user account 802.) or a third degree of interactions between the first user and the second candidate channel (Anand, para. [0113], lines 14-23, second user account 808 can also be any other user account in the social networking system. The second user account 808 is linked to a social network page 812 by a user interaction 814. The user interaction 814 can be a communication action, a reference action, or an explicit social graph connection… the user interaction 814 can be a post to a wall of the social network page 812, sharing of the social network page 812, a subscription to the social network page 812, or an explicit "like" of the social network page 812.); and 
selecting at least one of the second candidate user or the second candidate channel based at least in part on a target metric (Anand, paras. [0059]-[0060], a system interested in predicting the probability of users forming a connection within a social networking system may send an API request to the social networking system 200 via a network… connection system 222 can receive user interactions from the client device 204A for determining potential new implicit social graph connections… implicit social graph connections are generated and stored, the connection system 222 can also work with other modules and stores of the social networking system 202 to utilize the implicit social graph connections to select contents to display to the client device 204A…; [0073], lines 2-11, weight calculation module 322 is for determining an edge weight of the social graph connection generated by the implicit connection generation
module 320 or the explicit connection generation module 318. For example, the social graph connection can be between a user account and a social network page. The edge weight can be the edge weight 114 of FIG. l. The edge weight can represent a prediction of a quantitative likelihood that the user may later choose to make an explicit connection with the social network page…).

Anand fails to teach the second candidate user, the communication, the first candidate user, or the first user to be added to the second candidate channel.
Draeger, in the same or similar field of endeavor, teaches the second candidate user, the communication, the first candidate user, or the first user to be added to the second candidate channel (Fig. 1; para. [0014], lines 2-11, automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like…; mapping threads to channels). 
Therefore, considering Anand and Drager’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention would be motivated to incorporate automatic threading/channels as taught by Draeger into the system of Anand, to allow for topic-based communication.	

Regarding claim 2, Anand-Draeger discloses the method of claim 1, wherein the first embedding comprises a graph embedding, wherein the graph embedding is associated with a representation of one or more user interactions with one or more channels (Anand, paras. [0044], lines12-15; [0060], lines 6-8; para. [0069], lines 8-11; [0113], lines 1-4).  

Regarding claim 3, Anand-Draeger discloses the method of claim 1,  further comprising: 
computing multiple first probabilities associated with at least one of the first candidate user or the first candidate channel (Anand, paras. [0059]-[0060; [0073], lines 2-11) (Draeger, Fig. 1; para. [0014], lines 2-11); 
computing one or more second probabilities associated with at least one of the second candidate user or the first candidate channel based at least in part on the first embedding and the similarity (Anand, paras. [0059]-[0060]; [0073], lines 2-11); and 
ranking, based at least in part on the multiple first probabilities and the one or more second probabilities, at least two candidates, the at least two candidates comprising at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel (Anand, para. [0073], lines 2-11; [0074]).  

Regarding claim 4, Anand-Draeger discloses the method of claim 3, wherein the ranking comprises ordering the at least two candidates based at least in part on the target metric, and wherein the target metric is based at least in part on one or more of: a probability threshold that a proposed user will invite another user to a proposed channel or an active channel associated with the communication received from the computing device associated with the first user (Anand, paras. [0025]; [0059]-[0060]); or 
a predicted number of messages, reactions, or files that the first user or the proposed user will at least one of read or write via the proposed channel (Anand, para. [0086], lines 5-8, quality can be based on the number of interactions with the content entries from other user accounts in the social networking system 300…).  

Regarding claim 5, Anand-Draeger discloses the method of claim 3, wherein computing the multiple first probabilities and the one or more second probabilities is based at least in part on the target metric, and wherein the target metric is based at least in part on at least one of: 
a probability threshold that a proposed user will invite another user to a proposed channel or an active channel associated with the communication received from the computing device associated with the first user (Anand, paras. [0025]; [0059]-[0060]); or 
a predicted number of messages, reactions, or files that the first user or the proposed user will at least one of read or write via the proposed channel (Anand, para. [0086], lines 5-8).  

Regarding claim 6, Anand-Draeger discloses the method of claim 3, wherein identifying the at least one of the first candidate user or the first candidate channel is based at least in part on: 
a distance between a first semantic embedding associated with the first candidate user or the first candidate channel (Anand, paras. [0013], lines 7-10; [0113], lines 12-14) 
the first candidate user or the first candidate channel being associated with a frequency of communications associated with the first user and the first candidate user or first candidate channel that meets or exceeds a threshold frequency (Anand, para. [0075], lines 16-25, enables capturing of the frequency of user interactions with the social network page either directly or indirectly. This adjustment of the edge weight can occur for the same type of interaction. In some embodiments, this adjustment of the edge weight can occur for different types of interactions that are related to the same user account and the same social network object. The frequency of user interaction has been found to be proportional to the likelihood a user may establish an explicit connection later…); and 
a number of users joining the first candidate channel within a predetermined time period; or a channel membership of the first candidate user or the first candidate channel (Anand, paras. [0086], lines 5-8; [0113], lines 14-23).  

Regarding claim 7, Anand-Draeger discloses the method of claim 1, further comprising: 
providing at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel as input to a first machine-learned model (Anand, paras. [0077], lines 2-11, determine the edge weight based on an edge weight model. The edge weight model can be a function of the user interactions responsible for generating the implicit social graph connection. The edge weight model can be a function of a frequency of user interactions between the user account of the implicit social graph connection and the social network page of the implicit social graph connection. For a specific example, the edge weight model may be that if the user account gets tagged at or checks-in at the social network page once in a month, the edge weight is 1…; [0078], lines 1-3, edge weight model can be generated or trained based on explicit social graph connections in the social graph…) (Draeger, Fig. 1; para. [0014], lines 2-11); and 
receiving, from the first machine-learned model, one or more first probabilities associated with at least one of the first candidate user or the first candidate channel and one or more second probabilities associated with at least one of the second candidate user or the second candidate channel (Anand, paras. [0059]-[0060]; [0073], lines 2-11) (Draeger, Fig. 1; para. [0014], lines 2-11);
wherein selecting at least one of the second candidate user or the second candidate channel is based at least in part on the one or more second probabilities (Anand, paras. [0059]-[0060]; [0073], lines 2-11) (Draeger, Fig. 1; para. [0014], lines 2-11). 

Regarding claim 8, Anand-Draeger discloses the method of claim 7, wherein: the target metric is a first target metric, the first machine-learned model is one among multiple machine-learned models, the first machine-learned model is associated with the first target metric and a second machine-learned model of the multiple machine-learned models is associated with a second target metric different than the first target metric, and the one or more first probabilities and the one or more second probabilities indicate a probability that a candidate user or a candidate channel meets or exceeds a threshold associated with the first target metric (Anand, paras. [0025]; [0059]-[0060]; [0073], lines 2-11) (Draeger, Fig. 1; para. [0014], lines 2-11).  

Claim 10 incorporates substantively all the limitations of claim 3 in system form rather than method form and are rejected under the same rationale.

Regarding claim 11, Anand-Draeger discloses the system of claim 10, wherein: 
at least one of the first probability or the second probability are based at least in part on the target metric or ranking the candidates is based at least in part on the target metric (Anand, para. [0073], lines 2-11; [0074]); and 
the selecting is based at least in part on the ranking (Anand, para. [0073], lines 2-11; [0074]).  

Regarding claim 12, Anand-Draeger discloses the system of claim 9, wherein the operations further comprise: 
providing at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel as input to a first machine-learned model (Anand, paras. [0059]-[0060]; [0073], lines 2-11; [0077], lines 2-11; [0078], lines 1-3) (Draeger, Fig. 1; para. [0014], lines 2-11); and 
receiving, from the first machine-learned model, one or more first probabilities associated with at least one of the first candidate user or the first candidate channel and one or more second probabilities associated with at least one of the second candidate user or the second candidate channel (Anand, paras. [0059]-[0060]; [0073], lines 2-11; [0077], lines 2-11; [0078], lines 1-3) (Draeger, Fig. 1; para. [0014], lines 2-11); 
wherein selecting at least one of the second candidate user or the second candidate channel is based at least in part on the one or more second probabilities (Anand, paras. [0059]-[0060]; [0073], lines 2-11; [0077], lines 2-11; [0078], lines 1-3) (Draeger, Fig. 1; para. [0014], lines 2-11).  

Regarding claim 13, Anand-Draeger discloses the system of claim 12, wherein: 
the target metric is a first target metric, the first machine-learned model is one among multiple machine-learned models, the first machine-learned model is associated with the first target metric and a second machine-learned model of the multiple machine-learned models is associated with a second target metric different than the first target metric, and the one or more first probabilities and the one or more second probabilities indicate a probability that a candidate user or a candidate channel meets or exceeds a threshold associated with the first target metric (Anand, paras. [0059]-[0060]; [0073], lines 2-11; [0077], lines 2-11; [0078], lines 1-3) (Draeger, Fig. 1; para. [0014], lines 2-11).  

Claims 16-17 and 19-20 incorporates substantively all the limitations of claims 10-11 and 12-13 in system and non-transitory computer-readable medium forms rather than method form and are rejected under the same rationale.

Claim 21 incorporates substantively all the limitations of claim 2 in non-transitory computer-readable medium form rather than method form and are rejected under the same rationale.

Claim 22 incorporates substantively all the limitations of claims 4-5 in non-transitory computer-readable medium form rather than method form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457